DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Conway et al. (US Patent Publication No. 2009/0325607; .
With reference to claim 1, Conway discloses a method of displaying a remote desktop (102) (see paragraphs 29-30) on a mobile computing device (106) received from a remote computing device (900) executing the remote desktop (see paragraphs 31-33, 147; Figs. 1, 9), the method comprising:
	receiving, at the mobile device (106), image data from the remote computing device (900) (see paragraph 16), the image data including an image of the remote desktop having a resolution larger than a maximum resolution that can be displayed on a display of the mobile device (106) (see paragraphs 31-33 Figs. 1A-B); 
storing the image data in a memory of the mobile device (see paragraphs 32, 156; Fig. 9);
displaying a first image on the display of the mobile device (106) using a first portion of the stored image data, the first image being a first portion of the remote desktop a resolution of the first image being at most the maximum resolution (see paragraphs 33-35 Fig. 1A);
 	detecting a movement from mouse input from the mobile device (see paragraphs 33-35 Fig. 1A); and
	upon detecting the movement, displaying a second image on the mobile device using a second portion of the stored image data, the second image being a second portion of the remote desktop different than the first portion of the remote desktop, a resolution of the second image being at most the maximum resolution (see paragraph 33-35).
	While Conway discloses all that is required as explained above, there fails to be disclosure of detecting movement and an input at the mobile device, and sending notification of the input for updating the image data as recited.
	Lundy discloses a method of displaying images from a remote computing device on a mobile computer wherein a display screen which is remote from the portable device is displayed and manipulated in accordance with movement applied to and detected by the portable device (see column 4, lines 4-29), capable of detecting a movement of the mobile device and an input at the mobile device to the remote desktop (see column 9, lines 46-54); upon detecting the movement, displaying a second image on the mobile device using a second portion of the stored image data, the second image being a second portion of the remote desktop different from the first portion of the remote desktop (see column 6, lines 21-44; Fig. 4); after displaying the second image, sending a notification of the input from the mobile device to the remote computing device (see column 9, lines 46-54); and receiving, at the mobile device in response to sending the notification, updated image data from the remote computing device, the updated image data including an update to the second image based on the input (in teaching maintaining a virtually fixed position while changing the view of the content; see column 6, lines 35-60, column 9, lines 4-18; Figs. 5-6). 
	Therefore one of ordinary skill in the art would have been motivated to allow the usage of movement detection of the mobile computer similar to that which is taught by Lundy for viewing content of the displayed information provided by the remote device similar to that which is taught by Conway to thereby provide transitional movement of the remote desktop that are smoother for user operations (see Lundy, column 8, lines 66-column 7, line 3).
	
With reference to claim 2, Conway in view of Lundy disclose the method of claim 1, while Conway disclose storing image data for retrieval upon detected movement (see paragraphs 21, 23), there fail to be disclosure of the positioning and direction of movement as recited.
Lundy discloses wherein, within the image, the second image is positioned relative to the first image in a same direction as a direction of the detected movement (see column 6, lines 21-34; Fig. 4a-c).
Therefore one of ordinary skill in the art would have been motivated to allow the usage movement detection of the mobile computer similar to that which is taught by Lundy for movement through display information provided by the remote device that is capable of providing transitional 

With reference to claim 3, Conway in view of Lundy disclose the method of claim 2, wherein Conway further discloses that the detected movement is in an upward, downward, left, or right direction (see paragraphs 35, 38).

With reference to claim 4, Conway in view of Lundy disclose the method of claim 1, wherein Lundy further discloses wherein the notification is of both the user input and the movement, and wherein the updated image data includes a new portion of the remote desktop not stored in the memory of the mobile device as part of the first mage of the remote desktop (in teaching referencing one or more motion data (see column 17, lines 21-47;; Fig. 10).

With reference to claim 5, Conway and Lundy disclose the method of claim 1, wherein Lundy further discloses wherein the resolution of the image is equal to a resolution of a remote desktop rendered by the remote computing device (see column 15, line 53-column 16, line 8).

claim 6, Conway and Lundy disclose the method of claim 1, wherein Lundy further discloses wherein the resolution of the image is less than a resolution of a remote desktop rendered by the remote computing device (see column 15, line 53-column 16, line 8).

With reference to claim 7, Conway and Lundy disclose the method of claim 6, wherein Conway further discloses after expiration of a time period (the time period of the user interfacing with a particular application (see paragraph 94), receiving, at the mobile device, new image data (launching new application) from the remote computing device (see paragraphs 32-33; Fig. 1, 9), the new image data including a new image of the remote desktop having a resolution larger than the maximum resolution (see paragraphs 32-33); and storing the new image data in the memory of the mobile device (see paragraphs  32, 156 Figs. 1, 9).


With reference to claim 8, Conway discloses a method of displaying images (102) on a mobile computing device (106) from a remote computing device (900) (see paragraphs 31-33, 147; Figs. 1, 9), the method comprising:
receiving, at the mobile device (106), image data from the remote computing device (900) (see paragraph 16), the image data including an 
storing the image data in a memory of the mobile device (see paragraphs 32, 156; Fig. 9);
displaying a first image on the display of the mobile device (106) using a first portion of the stored image data, a resolution of the first image being at most the maximum resolution (see paragraphs 33-35 Fig. 1A);
 	detecting a movement from mouse input from the mobile device (see paragraphs 33-35 Fig. 1A); and
	upon detecting the movement, transmitting to the remote computing device a request for updated image data (see paragraphs 33-34; Fig. 1A); 
upon receipt of the updated image data from the remote computing device, storing (316) the updated image data in the memory of the mobile device (see paragraphs 124-125), and displaying a second image on the mobile device using a second portion of the stored updated image data, wherein the first and the second image having different resolutions (in teaching changing the visual appearance of the window; see paragraphs 33-34; Fig. 1A).
	While Conway discloses all that is required as explained above, there fails to be disclosure of detecting movement of the mobile device as recited.

	Therefore one of ordinary skill in the art would have been motivated to allow the usage of movement detection of the mobile computer similar to that which is taught by Lundy for viewing content of the displayed information provided by the remote device similar to that which is taught by Conway to thereby provide transitional movement of the remote desktop that are smoother for user operations (see Lundy, column 8, lines 66-column 7, line 3).

With reference to claim 9, Conway in view of Lundy disclose the method of claim 8, while Conway discloses that the second image has a lower resolution than the first image (see paragraphs 32-33 Fig. 1A), there fails to be disclosure of movement of the mobile device as recited.

Therefore one of ordinary skill in the art would have been motivated to allow the usage movement detection of the mobile computer similar to that which is taught by Lundy for panning/scrolling through display information provided by the remote device that is capable of providing transitional movement of the remote desktop that are smoother for user operation; see Lundy, column 8, lines 66-column 7, line 3).

	With reference to claim 10, Conway in view of Lundy disclose the method of claim 8, while Conway discloses that the second image has a lower resolution than the first image (see paragraphs 32-33 Fig. 1A), there fails to be disclosure of movement of the mobile device as recited.
Lundy further discloses wherein the detected movement is a movement of the mobile device away a body of a user of the mobile device (see column 4, lines 47-59).
Therefore one of ordinary skill in the art would have been motivated to allow the usage movement detection of the mobile computer similar to that which is taught by Lundy for panning/scrolling through display information provided by the remote device that is capable of providing transitional 

With reference to claim 14, Conway discloses a non-transitory computer readable medium comprising instructions that are executable in a mobile computing device (106), wherein the instructions when executed in the mobile computing device cause the mobile computing device to carry out a method (see paragraphs 31-33, 147; Figs. 1, 9) comprising the steps of:
receiving, at the mobile device (106), image data from the remote computing device (900) (see paragraph 16), the image data including an image having a resolution larger than a maximum resolution that can be displayed on a display of the mobile device (106) (see paragraphs 31-33 Figs. 1A-B); 
storing the image data in a memory of the mobile device (see paragraphs 32, 156; Fig. 9);
displaying a first image on the display of the mobile device (106) using a first portion of the stored image data, a resolution of the first image being at most the maximum resolution (see paragraphs 33-35 Fig. 1A);
 	detecting a movement from mouse input from the mobile device (see paragraphs 33-35 Fig. 1A); and
	upon detecting the movement of a first type (see paragraphs 34-35), displaying a second image on the mobile device using a second portion of 
	While Conway discloses all that is required as explained above, there fails to be disclosure of detecting movement of the mobile device and detecting the movement of a second type as recited. 
	Lundy discloses a method of displaying images from a remote computing device on a mobile computer wherein a display screen which is remote from the portable device is displayed and manipulated in accordance with movement applied to and detected by the portable device (see column 4, lines 24-29), wherein detecting a movement of the mobile device (see column 4, lines 47-53); and upon detecting the movement (see column 5, lines 22-47), displaying a second image on the mobile device using a second portion of the stored image data, wherein the second image is different from the first image (see column 6, lines 21-44; Fig. 4); and upon detecting the movement that is of a second type (see column 5, lines 46-47), transmitting to the remote computing device a request for updated image data, and displaying a third image on the mobile device using the stored updated 
	Therefore one of ordinary skill in the art would have been motivated to allow the usage movement detection of the mobile computer similar to that which is taught by Lundy for panning/scrolling through display information provided by the remote device that is capable of providing transitional movement of the remote desktop that are smoother for user operations (see Lundy, column 8, lines 66-column 7, line 3).

With reference to claim 15, Conway in view of Lundy disclose the non-transitory computer readable medium of claim 14, while Conway disclose storing image data for retrieval upon detected movement (see paragraphs 21, 23), there fail to be disclosure of the positioning and direction of movement as recited.
Lundy discloses wherein, within the image, the second image is positioned relative to the first image in a same direction as a direction of the detected movement of the first type (see column 6, lines 21-34; Fig. 4a-c).
Therefore one of ordinary skill in the art would have been motivated to allow the usage movement detection of the mobile computer similar to that which is taught by Lundy for movement through display information provided by the remote device that is capable of providing transitional 

With reference to claim 16, Conway in view of Lundy disclose the non-transitory computer readable medium of claim 15, wherein Conway further discloses that the detected movement is in an upward, downward, left, or right direction (see paragraphs 35, 38).

With reference to claim 17, Conway in view of Lundy disclose the method of claim 14, wherein Conway further discloses upon detecting the movement of the first type, transmitting to the remote computing device a request for updated image data (see paragraph 38); and upon receipt of the updated image data, storing the updated image data in the memory of the mobile device (see paragraph 79).

With reference to claim 18, Conway in view of Lundy disclose the method of claim 14, while Conway discloses that the second image has a lower resolution than the first image (see paragraphs 32-33 Fig. 1A), there fails to be disclosure of movement of the mobile device as recited.
Lundy further discloses wherein the detected movement of the second type is a movement of the mobile device towards a body of a user of the 
Therefore one of ordinary skill in the art would have been motivated to allow the usage movement detection of the mobile computer similar to that which is taught by Lundy for panning/scrolling through display information provided by the remote device that is capable of providing transitional movement of the remote desktop that are smoother for user operation; see Lundy, column 8, lines 66-column 7, line 3).

With reference to claim 19, Conway in view of Lundy disclose the method of claim 14, while Conway discloses that the second image has a lower resolution than the first image (see paragraphs 32-33 Fig. 1A), there fails to be disclosure of movement of the mobile device as recited.
Lundy further discloses wherein the detected movement of the second type is a movement of the mobile device away a body of a user of the mobile device (see column 4, lines 47-59).
Therefore one of ordinary skill in the art would have been motivated to allow the usage movement detection of the mobile computer similar to that which is taught by Lundy for panning/scrolling through display information provided by the remote device that is capable of providing transitional movement of the remote desktop that are smoother for user operation (see Lundy, column 8, lines 66-column 7, line 3).

With reference to claim 20, Conway in view of Lundy disclose the method of claim 14, wherein Lundy further discloses prior to receiving the image data from the remote computing device, transmitting to the remote computing device, the resolution of the image (in teaching defining pixel coordinates of the destination position of the received input; see column 15, lines 53-column 16, line 8).


Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Conway in view of Lundy as applied to claims 1, 8, or 14 above, and further in view of Tahan (US Patent Publication No. 2012/0011568).
With reference to claim 11, Conway in view of Lundy disclose the method of claim 8, wherein Lundy further discloses prior to receiving the image data from the remote computing device, transmitting to the remote computing device, the resolution of the image (in teaching defining pixel coordinates of the destination position of the received input; see column 15, lines 53-column 16, line 8).
While disclosing the above features, Conway and Lundy fail to specifically disclose a user selected resolution as recited in the claim.
receiving at the mobile device (110) the resolution of the image (930) as selected by the user (910) (see paragraphs 104, 106-107; Figs 9A-B); 
Therefore one of ordinary skill in the art would have been motivated to allow the usage of a user set resolution similar to that which is taught by Tahan in a system similar to that which is taught by Conway and Lundy to thereby provide user selection settings of display parameters for user preference optimization (see Tahan paragraph 71, 104).

With reference to claim 12, Conway, Lundy, and Tahan disclose the method of claim 11, wherein Lundy further discloses wherein the resolution of the image is equal to a resolution of a remote desktop rendered by the remote computing device (see column 15, line 53-column 16, line 8).

With reference to claim 13, Conway, Lundy, and Tahan disclose the method of claim 11, wherein Lundy further discloses wherein the resolution of the image is less than a resolution of a remote desktop rendered by the remote computing device (see column 15, line 53-column 16, line 8).



Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
MOMCHILOV (US20190342426) discloses a computing system having a client device which may be configured to remotely access a virtual computing session (see abstract; Figs. 1-3).
KULAS et al. (US2006/0164382) discloses a handheld device including a position sensor for sensing movement of the device’s display screen relative to another object such that a user of the device is able to vertically or horizontally move an image within the display screen by moving or positioning the device in a space, wherein the image can also be zoomed in or out by bringing the device and display screen closer to or farther from the user (see abstract; Figs. 3-10).



Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive.  With reference to claims 1, 8, and 14, the applicant argues that the combination of references fail to disclose “detecting movement of the mobile device and an input at the mobile device to the remote desktop” and “upon detecting movement, displaying a second .


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595.  The examiner can normally be reached on Mon.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 







/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625